DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-15 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 181-185, 310-312, 320, and 390.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
Page 15, Line 15: “vehicle 100” should be “vehicle 10” , as reference number 100 is used to refer to the electronic device throughout the Specification.
Page 28, Line 17: “position 250” should be “position 350”, as reference number 250 is already used to refer to the vehicle-driving device throughout the Specification.
Page 38, Line 21: “management server 310” should be “management server 31”, as reference number 310 is used to refer to a map tile in Figure 6C.
Appropriate correction is required.

Claim Objections
Claims 3, 8, and 13 are objected to because of the following informalities:  The limitation "a section having little request for a ride" is awkwardly worded. Examiner recommends amending it for clarity, such as changing the limitation to "a section having few requests for a ride".  Appropriate correction is required.
Claims 1, 6, and 11 are objected to because they contain the limitation “high-definition (HD)”. There is currently no universally accepted standard meaning or definition for the term “high-definition”, and no definition provided by the Applicant. In order to avoid an indefiniteness rejection, Examiner recommends modifying the term “high-definition” with a 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 is a product claim that recites a power supply, an interface, and a processor that in combination perform the steps of receiving high-definition map data, receiving information on a section having numerous requests for a ride, and continuously generating electronic horizon data.
Step 2A Prong 1: The claim recites the step of continuously generating electronic horizon data. This limitation recites an abstract idea which is directed to a mental process, as it is recited at such a high level of generality that it can be practically performed in the human mind.
Step 2A Prong 2: The claim recites the combination of a power supply, an interface, and a processor with the additional steps of receiving HD map data and receiving information. The 
Step 2B: The limitations of Claim 1, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-5:
Step 1: Claims 2-5 depend from Claim 1 and include the additional steps of generating a main path (Claim 2), enlarging a sub path (Claim 3), generating a main path (Claim 4), and generating information on the section having numerous requests for a ride (Claim 5).
Step 2A Prong 1: The claims recite the steps of generating a main path, enlarging a sub path, generating a main path, and generating information. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: These claims do not recite any additional limitations that would integrate the abstract idea into a practical application.
Step 2B: The limitations of Claims 2-5, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, dependent Claims 2-5 are ineligible.

Regarding Independent Claim 6:
Step 1: Claim 6 is a method claim that recites a processor that performs the steps of receiving high-definition map data, receiving information on a section having numerous requests for a ride, and continuously generating electronic horizon data.
Step 2A Prong 1: The claim recites the step of continuously generating electronic horizon data. This limitation recites an abstract idea which is directed to a mental process, as it is recited at such a high level of generality that it can be practically performed in the human mind.
Step 2A Prong 2: The claim recites the combination of a processor with the additional steps of receiving HD map data and receiving information. The processor is recited as generic hardware used to perform the limitations of the claim. It is no more than a generic computer component necessary to perform the abstract idea. Additionally, the steps of receiving HD map data and receiving information are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering in order to perform the abstract idea. Accordingly, these limitations fail to integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 6, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, independent Claim 6 is ineligible.
Regarding Dependent Claims 7-10:
Step 1: Claims 2-5 depend from Claim 1 and include the additional steps of generating a main path (Claim 7), enlarging a sub path (Claim 8), generating a main path (Claim 9), and generating information on the section having numerous requests for a ride (Claim 10).
Step 2A Prong 1: The claims recite the steps of generating a main path, enlarging a sub path, generating a main path, and generating information. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: These claims do not recite any additional limitations that would integrate the abstract idea into a practical application.
Step 2B: The limitations of Claims 7-10, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, dependent Claims 7-10 are ineligible.

Regarding Independent Claim 11:
Step 1: Claim 11 is a system claim that recites a server, a vehicle, power supply, an interface, and a processor that in combination perform the steps of providing high-definition map data, receiving high-definition map data, receiving information on a section having numerous requests for a ride, and continuously generating electronic horizon data.
Step 2A Prong 1: The claim recites the step of continuously generating electronic horizon data. This limitation recites an abstract idea which is directed to a mental process, as it is recited at such a high level of generality that it can be practically performed in the human mind.
Step 2A Prong 2: The claim recites the combination of a server, vehicle, power supply, an interface, and a processor with the additional steps of receiving HD map data and receiving 
Step 2B: The limitations of Claim 11, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-15:
Step 1: Claims 12-15 depend from Claim 11 and include the additional steps of generating a main path (Claim 12), enlarging a sub path (Claim 13), generating a main path (Claim 14), and generating information on the section having numerous requests for a ride (Claim 15).
Step 2A Prong 1: The claims recite the steps of generating a main path, enlarging a sub path, generating a main path, and generating information. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: These claims do not recite any additional limitations that would integrate the abstract idea into a practical application.
Step 2B: The limitations of Claims 12-15, when viewed individually and as a whole, do not contain any limitations sufficient to integrate the judicial exception into a practical application. Therefore, dependent Claims 12-15 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170192436 A1, filed 06/30/2016, hereinafter "Min", in view of US 20190057478 A1, filed 12/28/2017, hereinafter "Mu".

Regarding Independent Claim 1, Min teaches:
An electronic device for a commercial vehicle, comprising: (see at least figure 8)
an interface (see at least [0096] and figure 8, network interface 809) configured to receive high-definition (HD) map data of a specified region from a HD map provision server through a communication device (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and is transmitted through the autonomous driving map providing unit of the server, or a communication device of the HD map provision server)
Min remains silent on:
a power supply configured to supply power; 
and to receive information on a section having numerous requests for a ride from a management server through a communication device; 
and a processor configured to continuously generate electronic horizon data about the section having numerous requests for a ride based on the HD map data in a state in which the power is received. 

However, Min teaches a processor configured to continuously generate electronic horizon data about the section having numerous requests for a ride based on the HD map data in a state in which the power is received ( processor  (see at least 
		But Min does not explicitly teach continuously generating electronic horizon data by the processor of the electronic device and for the section having numerous requests for a ride.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min’s electronic device and HD map provision server to have the electronic device, rather than the HD map provision server, perform the step of continuously generating electronic horizon data. It would have been obvious to modify because doing so would enable continuous generation of electronic horizon data even when the vehicle’s connection to the server is spotty, allowing the vehicle to drive anywhere autonomously, as recognized by Min (see at least [0095], wherein Min recognizes the motivation for an autonomous vehicle that can perform unmanned driving anywhere, anytime).
However, Mu teaches:
a power supply configured to supply power; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, 
and to receive information on a section having numerous requests for a ride from a management server through a communication device; (see at least [0038]-[0039], wherein information on sections of a region with a high demand for ride requests is determined and sent to the user electronic device, and see at least figure 2, communication interface 202)
generate data about the section having numerous requests for a ride in a state in which the power is received. (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the HD map data and continuous electronic horizon data generation of Min with Mu’s technique of using information on a section having numerous requests for rides. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Regarding Independent Claim 6, Min teaches:
A method of operating an electronic device for a commercial vehicle, the method comprising: (see at least figure 5)
receiving high-definition (HD) map data about the section having numerous requests for a ride from a HD map provision server through a communication device in the state in which the power is received, by the at least one processor; (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and see at least figure 8, processor 801)
Min remains silent on:
receiving power by at least one processor;
receiving information on a section having numerous requests for a ride from a management server through a communication device in a state in which the power is received, by the at least one processor; 
and continuously generating electronic horizon data about the section having numerous requests for a ride based on the HD map data in the state in which the power is received, by the at least one processor. 

However, Min teaches continuously generating electronic horizon data based on the HD map data in a state in which the power is received, by the at least one processor (processor - (see at least figure 8, processor 801). Min also teaches continuously generating electronic horizon data about the section based on the HD map data in a state in which the power is received (see at least [0090] and figure 6, step 
		But Min does not explicitly teach continuously generating electronic horizon data by the processor of the electronic device and for the section having numerous requests for a ride.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min’s method have the processor of the electronic device, rather than the HD map provision server, perform the step of continuously generating electronic horizon data. It would have been obvious to modify because doing so would enable continuous generation of electronic horizon data even when the vehicle’s connection to the server is spotty, allowing the vehicle to drive anywhere autonomously, as recognized by Min (see at least [0095], wherein Min recognizes the motivation for an autonomous vehicle that can perform unmanned driving anywhere, anytime).
Mu teaches:
receiving power by at least one processor; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, all conventional smartphones contain a power supply of some sort to supply power to the device and are functional only in a state in which power is received)
receiving information on a section having numerous requests for a ride from a management server through a communication device in a state in which the power is received, by the at least one processor; (see at least [0038]-[0039], wherein information on sections of a region with a high demand for ride requests is determined and sent to the user electronic device, and see at least figure 2, communication interface 202. As discussed above, this occurs only when the electronic device is in a state in which power is received)
generating data about the section having numerous requests for a ride in a state in which the power is received. (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of receiving HD map data and continuously generating electronic horizon data of Min with Mu’s technique of using information on a section having numerous requests for rides. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Regarding Independent Claim 11, Min teaches:
A system comprising: (see at least figure 1)
a server configured to provide high-definition (HD) map data; (see at least figure 1, cloud server 200, and figure 3, precise (HD) map generation and providing units)
and at least one vehicle comprising an electronic device configured to receive the HD map data, (see at least figure 1, autonomous driving vehicle 400, and see at least figure 5, wherein the ADS of the autonomous vehicle 400 receives the HD map data from cloud server 200)
wherein the electronic device comprises: 
an interface configured to receive high-definition (HD) map data of a specified region from a server through a communication device; (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and see at least figure 8, processor 801)
Min remains silent on:
a power supply configured to supply power; 
and to receive information on a section having numerous requests for a ride from a management server through a communication device;
and a processor configured to continuously generate electronic horizon data about the section having numerous requests for a ride based on the HD map data in a state in which the power is received. 
However, Min teaches a processor configured to continuously generate electronic horizon data based on the HD map data in a state in which the power is received (processor - (see at least figure 8, processor 801). Min also teaches continuously 
		But Min does not explicitly teach continuously generating electronic horizon data by the processor of the electronic device and for the section having numerous requests for a ride.

One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min’s system have the processor of the electronic device, rather than the HD map provision server, perform the step of continuously generating electronic horizon data. It would have been obvious to modify because doing so would enable continuous generation of electronic horizon data even when the vehicle’s connection to the server is spotty, allowing the vehicle to drive anywhere autonomously, as recognized by Min (see at least [0095], wherein Min recognizes the motivation for an autonomous vehicle that can perform unmanned driving anywhere, anytime).
Mu teaches:
a power supply configured to supply power; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, 
and to receive information on a section having numerous requests for a ride from a management server through a communication device; (see at least [0038]-[0039], wherein information on sections of a region with a high demand for ride requests is determined and sent to the user electronic device, and see at least figure 2, communication interface 202. As discussed above, this occurs only when the electronic device is in a state in which power is received)
generate data about the section having numerous requests for a ride in a state in which the power is received. (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of HD map data and continuous electronic horizon data generation of Min with Mu’s technique of using information on a section having numerous requests for rides. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Regarding Dependent Claims 5, 10, and 15, Min and Mu in combination teach all of the limitations of Claims 1, 6, and 11 as discussed above, and Min remains silent on:
wherein information on the section having numerous requests for a ride is generated based on a plurality of main path data generated from a plurality of other vehicles.
Mu teaches:
wherein information on the section having numerous requests for a ride is generated based on a plurality of main path data generated from a plurality of other vehicles. (see at least [0037], wherein the high demand areas, or sections having numerous requests for a ride, are determined based on data generated from a plurality of other vehicles, and see at least [0024], wherein the data generated from other vehicles includes the current locations and driving directions, or main path data, of the vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device, method, and system of Min with Mu’s technique of generating section information based on a plurality of main path data from a plurality of other vehicles. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Min and Mu in combination as applied to claims above, and further in view of US 20170328721 A1, filed 07/31/2017, hereinafter "Manoliu".

Regarding Dependent Claims 3, 8, and 13, Min and Mu in combination disclose all of the limitations of Claims 1, 6, and 11 as discussed above, and Min remains silent on:
wherein the processor enlarges a sub path of the section having numerous requests for a ride compared with a section having little request for a ride.
Mu teaches:
emphasizes the section having numerous requests for a ride compared with a section having little request for a ride. (see at least [0030] and figure 4A, wherein the sections 406 and 408 having numerous requests for a ride is highlighted compared to a section having little requests for a ride)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device, method, and system of Min with Mu’s technique of emphasizing sections having higher requests for a ride compared with sections having fewer requests for a ride. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).
Manoliu teaches:
wherein the processor enlarges a sub path of the section (see at least [0161]-[0164] and figures 6A-6C, wherein sub-paths of a section of a road are enlarged and show higher levels of branching sub-paths compared to just the main path)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Manoliu’s technique of enlarging sub-paths of sections of the map. It would have been .

Claims 2, 4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Min and Mu in combination as applied to claims above, and further in view of US 20200209011 A1, filed 06/15/2018, hereinafter "Iwasaki".

Regarding Dependent Claims 2, 7, and 12, Min and Mu in combination disclose all of the limitations of Claims 1, 6, and 11 as discussed above, and Min remains silent on:
wherein the processor generates a main path formed by repeatedly circulating the section having numerous requests for a ride. (However, Min does teach generating a main path, see at least [0089] and figure 6, step S602)
Iwasaki teaches:
wherein the processor generates a main path formed by repeatedly circulating the section having numerous requests for a ride. (see at least [0053], wherein the main route for the vehicle is generated by repeatedly circulating inside an operating area, and see at least [0105] and figure 9, step S100, wherein vehicles are allocated to circulate in specific operating areas, and see at least [0087], wherein the allocation is based on the demand for ride requests in each section, 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Iwasaki’s technique of repeatedly circulating the section having numerous requests for a ride. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Dependent Claims 4, 9, and 14, Min and Mu in combination disclose all of the limitations of Claims 1, 6, and 11 as discussed above, and Min remains silent on:
wherein the section having numerous requests for a ride comprises at least one of a station of public transportation or an airport; 
and wherein the processor generates a main path formed in a plurality of directions using at least one of the station or the airport as a start point.
Iwasaki teaches:
wherein the section having numerous requests for a ride comprises at least one of a station of public transportation or an airport; (see at least [0111] and figure 13, wherein the operation area having requests for a ride contains a station where passengers board vehicles from)
and wherein the processor generates a main path formed in a plurality of directions using at least one of the station or the airport as a start point. (see at least 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Iwasaki’s technique of setting a transportation station as a start point. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667